Citation Nr: 1401944	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  13-27 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for epilepsy.


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 21, 1976 to April 5, 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the record indicates that additional development is required prior to adjudication of the Veteran's claim. 

Preliminarily, a review of the record indicates that there is pertinent evidence that has not been associated with the claims file.  

The evidence of record shows that the Veteran receives disability benefits from the Social Security Administration (SSA).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the United States Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records that may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993.  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that the records are relevant to the Veteran's claim for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here, and the RO should request the Veteran's SSA records.  Id.

The Board also notes that there are outstanding private treatment records.  The Veteran stated that he received private treatment from Dr. R.K., M.D., from approximately 1985 to present.  Treatments records for this entire period have not been associated with the claims file.  Only portions of the records, from April 2009 to April 2011, have been associated with the claims file.  Accordingly, records for the entire identified period must be obtained and associated with the claims file.  Furthermore, a March 2010 treatment note from Dr. R.K. indicates that in approximately January 2010, the Veteran was hospitalized for several weeks at Riverside County Hospital in Moreno Valley, due to complications from his epilepsy.  These records should also be obtained and associated with the claims file.  

Additionally, the record indicates that a VA examination was not performed in connection with the Veteran's claim.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Here, private treatment records from Dr. R.K., M.D., indicate that the Veteran has been diagnosed with a seizure disorder.  Additionally, the Veteran is competent to testify as to his in-service neurological symptoms including headaches, dizziness, and seizures.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Although the Veteran's service treatment records do not show diagnoses of or treatment for epilepsy during service, the Veteran has provided lay statements that he suffered his first seizure during service and that his symptoms have continued regularly since his discharge.  Additionally, the Veteran's service treatment records indicate the possibility of an event, injury, or disease during service.  Specifically, medical board records indicates that the Veteran had an adjustment reaction of adult life manifested by somatization, plethora of symptoms and somatization as a result of previous craniotomy.  A March 1975 sick call slip noted that the Veteran was sent for a neurological consultation for recurrent migraines.  The Board finds that the Veteran has satisfied the "low" threshold set forth in McLendon.  As a result, a VA examination is warranted to ascertain whether the Veteran's current epilepsy is etiologically related to active duty.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4) (2013). 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security Administration and request a copy of any decision made pursuant to a claim of the Veteran for disability benefits, as well as the medical records upon which any decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's claims file.  Efforts to obtain these and any other Federal records must continue until the RO or AMC determines that the records sought do not exist or that further efforts to obtain the same would be futile.  If it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) (2013) must be provided to the Veteran and he must then be afforded an opportunity to respond.

2.  Contact the Veteran and request that he submit a properly executed and separate VA form 21-4142, for all private care providers, to include Dr. R.K. and Riverside County Hospital in Moreno Valley.  Upon receipt of such, VA must take appropriate action to request all treatment records related to the Veteran's epilepsy.  All efforts to obtain these records must be documented.  Additionally, the Veteran should be informed that in the alternative he may obtain and submit the records himself.

3.  Thereafter, schedule the Veteran for a VA examination to ascertain the nature and etiology of his epilepsy.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Based on a physical examination of the Veteran, review of the claims file, and with consideration of the Veteran's lay testimony pertaining to in-service and post-service symptoms the examiner should give an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's epilepsy had its onset in service or is otherwise related to his military service.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  Finally, the RO should readjudicate the claim of entitlement to service connection for epilepsy.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran, and an appropriate period of time in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


